J-S39014-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.M., A                :   IN THE SUPERIOR COURT OF
    JUVENILE                                   :        PENNSYLVANIA
                                               :
                                               :
                                               :
    APPEAL OF: J.M.                            :      No. 3501 EDA 2018

                Appeal from the Order Entered October 11, 2018
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-JV-0000013-2018


BEFORE:      GANTMAN, P.J.E., STABILE, J., and STEVENS*, P.J.E.

MEMORANDUM BY GANTMAN, P.J.E.:                         FILED AUGUST 19, 2019

        Appellant, J.M., appeals from the dispositional order entered in the

Delaware County Court of Common Pleas, following Appellant’s adjudication

of delinquency for rape.1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them. Procedurally, we add Appellant timely filed a post-dispositional

motion on October 22, 2018, and a supplemental post-dispositional motion on

October 26, 2018. On October 30, 2018, the court denied Appellant’s motion.

Appellant timely filed a notice of appeal on November 27, 2018. The court did

not order Appellant to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b), and none was filed.

        Appellant raises the following issue for our review:

____________________________________________


1   18 Pa.C.S.A. § 3121(a)(1).
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S39014-19


         WHETHER THE TRIAL COURT ABUSED ITS DISCRETION IN
         DENYING APPELLANT’S POST DISPOSITIONAL MOTION FOR
         A NEW HEARING, WHERE THE ADJUDICATION OF
         DELINQUEN[CY] TO A CHARGE OF RAPE, IS AGAINST THE
         WEIGHT OF THE EVIDENCE AS THE OVERWHELMING
         IMPORT OF THE EVIDENCE SHOWS CONSENSUAL SEXUAL
         INTERCOURSE BETWEEN VICTIM AND APPELLANT AND
         THAT VICTIM ONLY COMPLAINED ABOUT HAVING BEEN
         RAPED AFTER SHE WAS CONFRONTED BY HER BOYFRIEND
         ABOUT THE SEXUAL ENCOUNTER WITH APPELLANT.

(Appellant’s Brief at 4).

      The following principles apply to a weight of the evidence claim:

            The weight of the evidence is exclusively for the finder
            of fact who is free to believe all, part, or none of the
            evidence and to determine the credibility of the
            witnesses. An appellate court cannot substitute its
            judgment for that of the finder of fact. Thus, we may
            only reverse the…verdict if it is so contrary to the
            evidence as to shock one’s sense of justice.

         Commonwealth v. Small, 559 Pa. 423, [435,] 741 A.2d
666, 672-73 (1999). Moreover, where the trial court has
         ruled on the weight claim below, an appellate court’s role is
         not to consider the underlying question of whether the
         verdict is against the weight of the evidence. Rather,
         appellate review is limited to whether the trial court palpably
         abused its discretion in ruling on the weight claim.

Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S. Ct. 2906, 159 L. Ed. 2d 816 (2004)

(most internal citations omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Nathaniel C.

Nichols, we conclude Appellant’s issue merits no relief. The trial court opinion

comprehensively discusses and properly disposes of the question presented.


                                      -2-
J-S39014-19


(See Trial Court Opinion, filed January 15, 2019, at 2-5)2 (finding: Victim

provided vivid and credible testimony at adjudicatory hearing detailing how

Appellant assaulted her during social gathering; while in bedroom alone

together, Appellant began kissing Victim and when she told Appellant she did

not want to continue, he did not stop; Victim’s narrative described how

Appellant held her down (which was consistent with photographic evidence of

bruising), forcibly removed her clothing, and violated her body, as well as how

Victim communicated her rejection of Appellant’s advances; other witnesses

testified to Victim’s request not to walk home alone and not to allow Appellant

to accompany her; on day after encounter, Appellant texted Victim that no

one needed to know about it; Victim’s credible rendition of events was clear

and accurate; Victim’s delay in reporting rape was readily explained; verdict

was not against weight of evidence). Accordingly, we affirm on the basis of

the trial court’s opinion.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/19/19


____________________________________________


2Although signed by the Honorable Linda A. Cartisano, the trial court opinion
was prepared and written by Judge Nichols before he retired.

                                           -3-